Citation Nr: 1419668	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected left ankle disorder.

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected left ankle disorder.

3. Entitlement to service connection for a back disability, to include as secondary to a service-connected left ankle disorder.

4. Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1960 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript is in the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.







REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  In particular, the Board finds that a VA examination is warranted to ascertain the nature and etiology of his claimed disabilities and their posited relationship to his active service and service-connected left ankle disorder.   

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. After obtaining all outstanding records, the Veteran should be afforded the appropriate VA examination to determine the current nature and etiology of any right ankle disorder, bilateral knee disability, back disability and bilateral hip disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

After a thorough examination the examiner should address the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right ankle disorder, bilateral knee disability, back disability or bilateral hip disorder had its clinical onset during active service or is related to any disease, event, or injury (including the Veteran's competent reports of experiencing a right ankle sprain) during service. 

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ankle disorder, bilateral knee disability, back disability or bilateral hip disorder was caused by his left ankle disorder. 

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ankle disorder, bilateral knee disability back disability or bilateral hip disorder was aggravated (meaning chronically worsened) by his left ankle disorder. 

The examiner should consider the Veteran's entire medical history concerning these disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



